Citation Nr: 1420769	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-08 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the right ankle (right ankle disability).

2.  Entitlement to service connection for old avulsion fracture of the left ankle (left ankle disability).

3.  Entitlement to service connection for bilateral status post total knee replacement (bilateral knee replacement).

4.  Entitlement to service connection for low back condition (back disability).

5.  Entitlement to service connection for sciatic nerve condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

On his March 2011 substantive appeal, the Veteran requested a Board hearing by live videoconference.  However, in May 2011, he submitted correspondence indicating he wished to withdraw his request for a hearing.  Under 38 C.F.R. § 20.704 (e), a request for a hearing may be withdrawn by an appellant at any time before the hearing.  The Board will proceed with appellate review.  

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.  


FINDING OF FACT

None of the Veteran's claimed disabilities being addressed by the Board at this time began in service or until many years after service or can be linked to any established in-service injury, disease, or event.  





CONCLUSION OF LAW

The criteria for service connection for osteoarthritis of the right ankle, old avulsion fracture of the left ankle, bilateral status post total knee replacement, low back condition, and sciatic nerve condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In a February 2010 statement the Veteran noted that his bilateral ankle condition and bilateral knee conditions started while he was on active duty in the U.S. Army.  

In an October 2011 Decision Review Officer (DRO) hearing, the Veteran testified that he first hurt his ankles "from training my soldiers and just from most marches from where I was stationed."  He testified that he had been on sick call and received crutches and pills.  He also testified that he sprained his right ankle post march and while carrying other soldiers' backpacks, and he fractured his left ankle at Fort Drum after which he was issued ankle braces.  He reported receiving treatment for his ankle post-service in 1997 at Baylor.  In regards to his knee condition, the Veteran testified that he did not have knee problems in service and he could not remember receiving treatment for knee pain in service.  He reported having a left knee replacement in 2009 and a right knee replacement in 2010.  He also asserted that his doctor mentioned that his knee condition was related to military service.  Finally, in regards to his back claims, the Veteran testified that he had radiating pain that goes down to his lower extremities.  He reported a current diagnosis of sciatica and he asserted that he had a low back strain in service while serving in Germany.  The Veteran reported that he was not getting any current treatment through the VA for the claimed conditions.

In an August 2012 statement, the Veteran noted that his claimed conditions began in service, but were not severe until years later.  In his April 2014 informal hearing presentation, the Veteran, through his representative, requested that the bilateral ankle conditions be remanded for a VA examination and opinion by an orthopedic specialist.  

The record reflects that no claimed disability began in service or until many years after service or can be linked to any established in-service injury, disease, or event.  

While acknowledging the Veteran's statements and testimony asserting that his disabilities or the symptoms thereof began in service and continued to the present, the Board finds not all such assertions by the Veteran to be historically accurate.  

Initially, many of the Veteran's own written statements and testimony given in October 2011 are inconsistent and contradictory to the evidence of record.  In October 2011, the Veteran testified that he had back pain and sciatica since active duty service.  He also testified that he received treatment for a low back strain in service.  However, a review of the service treatment records does not show any treatment for or complaints of back pain.  In fact, in an October 1992 report of medical history, the Veteran specifically checked "no" in response to the question of whether he had then or ever had recurrent back pain, providing evidence against his own claim.  

Further, perhaps more importantly, as discussed below, the Veteran has provided no evidence showing a current diagnosis of a low back condition or sciatic nerve condition at this time.  Thus, the Board finds that service connection for a low back condition and sciatic nerve condition is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").  Simply stated, the Board has no objective evidence of the problems at this time.    

Furthermore, the Veteran has provided contradictory statements related to his claims for bilateral ankle condition and bilateral knee condition.  A review of the service treatment records shows treatment for bilateral ankle pain and knee pain.  In June 1981, the Veteran was treated for a right ankle sprain.  In a follow-up appointment in June 1981, the Veteran was diagnosed with tendonitis and told not to run for 5 days.  In January 1985, the Veteran had a contusion to his left foot and was treated for a sprained left ankle.  The Veteran was afforded x-rays which showed evidence of an old ankle trauma.  In October 1986, the Veteran was treated for a Grade I-II right ankle sprain and he had several follow-up appointments.  In January 1987, the Veteran was treated for right ankle pain and the examiner noted to rule out ankle sprain.  In February 1990, the Veteran was treated for a left ankle sprain.  In July 1990, the Veteran was seen in rehabilitation for persistent ankle sprains.  In October 1992, the Veteran reported pain in his knees when he ran 3 or more miles.  The Veteran was afforded laboratory tests, which came back negative for arthritis.  Also in October 1992, the Veteran checked "yes" on a health questionnaire in response to the questions of whether he ever had joint pain and whether he ever had a "trick" or locked knee.  In February 1994, the Veteran specifically reported that in a health questionnaire that he had ankle pain and knee pain with long distance runs. 

In light of the above, the Board has very carefully reviewed these specific claims.

Post-service VA treatment records show no treatment for ankle pain or knee pain.  Further, as discussed below, the Veteran has not submitted private treatment records related to either condition.  Thus, there is no objective evidence of treatment for or complaints of ankle pain between 1994, while the Veteran was in active service, and 2010, when the Veteran was afforded a VA examination.  The only evidence that the Veteran was treated for knee pain is the reports of his bilateral total knee replacements that occurred sometime between 2008 and 2010.      

The only competent and probative opinion regarding whether any of the Veteran's claimed ankle and knee disabilities are related to service is that of a VA physician's assistant in May 2010.  The examiner reviewed the claims file and recited the Veteran's history.  The Veteran reported that in 1982 he twisted one of his ankles, and he has heard "popping" sounds ever since with aching.  The veteran reported no functional limitations.  The Veteran also reported that he developed knee arthritis due to physical exercises that began in 1980 and lasted throughout his military career, which contradicts the statements he made in his October 2011 hearing and provides evidence against the claim.  He reported that in 2008 he had his left knee replaced and in 2009 he had his right knee replaced.

Upon physical examination, the examiner diagnosed bilateral total knee replacement, osteoarthritis of the right ankle, and an old avulsion fracture of the left ankle.  The examiner opined that "neither his knee nor his ankle condition are likely caused by or a result of any injury that occurred in military service."  The examiner noted that "it is more than likely his joint conditions are related to chronic degenerative changes as a result of aging, musculoskeletal stress due to physical activity and a genetic predisposition to developing osteoarthritic conditions of the  knees."    

It is important for the Veteran to understand that such evidence only provides highly probative evidence against this claim, outweighing his current beliefs that there is some sort of connection between his service and these problems. 

The Board finds the VA examiner's opinions to be persuasive.  The examiner had appropriate expertise, reviewed the claims file, and thoroughly examined and interviewed the Veteran.  Also, his explanation regarding how the disabilities did not have an onset in service is consistent with the evidence of record, as discussed above.  There is no competent and probative opinion that supports the Veteran's claims, and none has been identified by either the Veteran or his representative.    

Most importantly, the opinion is supported by many of the Veteran's own prior statements.  During the October 2011 hearing, the Veteran reported that he did not have knee pain during service, and that his pain did not become severe until several years after service.  The Veteran also did not receive treatment for or report ankle pain between 1994 and 2010.  This is consistent with the examiner's opinion that the Veteran's joint conditions were likely related to degenerative conditions as a result of aging or a genetic predisposition to osteoarthritic conditions.  

The Board acknowledges that the Veteran submitted a statement in January 2012, written by the Veteran, and apparently signed by his treatment provider, which notes that the Veteran's "right and left knee condition, whole knee replacement bilateral knees, sciatic nerve condition" all began while he was in the military and accordingly it is "more likely than not that this did occur while in military service."  However, the Board notes that this statement is not persuasive.  There is no evidence indicating that the treatment provider reviewed the Veteran's claims file, or provided an examination of the Veteran.  Without anything more, the Board finds this statement to be wholly unpersuasive.  

The record does not establish that any claimed disability began in service or until many years after service, the Veteran's assertions to the contrary are not credible, and the evidence weighs heavily against the Veteran's service connection claims.  In this regard, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases are not applicable.  

Accordingly, service connection for osteoarthritis of the right ankle, old avulsion fracture of the left ankle, bilateral status post total knee replacement, low back condition and sciatic nerve condition must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in March 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  The Veteran reported receiving treatment at the Dallas VAMC and at Baylor Hospital.  The VA RO attempted to retrieve medical treatment records from the Dallas VAMC, which responded that it had no records from the Veteran's treatment.  The Veteran was notified and has not submitted any treatment records.  

Further, the Veteran has not submitted a VA Form requesting the release of information from the Baylor Hospital.  The Board notes that the duty to assist a claimant in developing evidence is not always a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A claimant must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA evidence which might have helped establish his claim.    

Also, the Veteran was provided a VA joints examination in regards to his claimed ankle and knee disabilities in May 2010.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by a physician with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In the April 2014 informal hearing presentation, the Veteran, through his representative, requested that the issues of service connection for bilateral ankles be remanded in order to provide the Veteran with a VA examination by an orthopedic specialist.  The Board notes that VA is not prohibited from having nurse practitioners or physician assistants conduct examinations.  VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  

As noted above, the evidence in this case does not support that the physician's assistant who performed the May 2010 examination was not qualified.  It is important for the Veteran to understand that the service and post-service evidence, as a whole, would also support the denial of this claim, beyond the examination report.   

The Board also notes that no VA examination was provided with respect to the Veteran's claims for a back and sciatic nerve condition.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

In this case, the Veteran's service treatment records are negative for any complaints of or treatment for these problems.  Further, there is no evidence of these problems.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to a back disorder in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).    


ORDER

Service connection for osteoarthritis of the right ankle is denied.

Service connection for old avulsion fracture of the left ankle is denied.

Service connection for bilateral status post knee replacement is denied.

Service connection for low back condition is denied.

Service connection for sciatic nerve condition is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


